MODIFIED SILICON MONOXIDE MATERIAL FOR NEGTIVE ELECTRODE OF LITHIUM-ION BATTERY AND PREPARATION METHOD THEREFOR
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the Restriction requirement, Applicant cancelled Group I, claims 11-15, amended claims 16-27, and newly added claims 28-31. Claims 16-31 are being examined on the merits in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 25, 2022 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant requests the entry of the amendments to the specification filed on August 15. The amendments to Embodiment 8 in the specification is acknowledged and accepted. 

Claim Objections
Claims 16, 21-22 and 30-31 are objected to because of the following:
In claim 16, the recitation in the paragraph starting with “wherein” appears to repeat the general preparation process described in steps (1)-(3), but the process employs different conditions, such as “a high-temperature reduced-pressure condition” in step (2) and “high-temperature and vacuum conditions” in the “wherein” recitation. It is advisable to incorporate the limitations recited in the “wherein” recitation into steps (1)-(2) to enhance readability and consistency.
In claim 16, the “a compound” in “a compound of MgSiO3 and Li2Si2O5” does appear to be “a mixture”.
In claims 16 and 21-22, the format of the ratios should be changed.
In claims 30-31, the “100%” should be “100 wt%”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claim 16 recites the limitation "the modified silicon monoxide material" in the preamble.  There is insufficient antecedent basis for this limitation in the claim.
2) The terms “high-temperature” and “reduced-pressure” in claim 16 are relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
3) Claim 16 recites the limitation "the generated metal steam".  There is insufficient antecedent basis for this limitation in the claim.
4) Claim 16 recites the limitation "the deposited blocks".  There is insufficient antecedent basis for this limitation in the claim.
5) Claims 23-24 recite the limitation "the silicate".  There is insufficient antecedent basis for this limitation in the claim.
6) In claims 21-22, the “silicon” in the recitation “a molar ratio of silicon to oxygen” is ambiguous, rendering the claims indefinite. The said “silicon” may refers to the only silicon substance in the raw materials, or the total content of silicon in the raw materials containing silicon, silicon dioxide and silicate.
In claims 23-24, it is unclear whether the “a raw material combination” refers to the “raw materials”. Assuming it is so, the “silicon” in the recitation “silicon to metal elements in the silicate in a raw material combination” is ambiguous. The said “silicon” may refers to the only silicon substance in the raw materials, or the total content of silicon in the raw materials containing silicon, silicon dioxide and silicate, or the silicon in “the silicate”. Any of above ambiguities renders the claims indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 17-20 do not further limit their base claims, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-31 are rejected under 35 U.S.C. 103 as being unpatentable over Pang et al. (CN 106356508 A, whose English machine translation is being employed for citation purposes, hereafter Pang).
Regarding claim 16, Pang teaches a preparation method of a modified silicon monoxide material, comprising:
loading a mixture of raw materials for preparing silicon oxide and raw materials for preparing a reducing agent into a vacuum furnace ([0020]), wherein the raw materials for preparing silicon oxide can be a mixture of silicon and silicon dioxide ([0024]), and the raw materials for preparing reducing agent (e.g., Li, Mg, etc., [0015] and [0027]) can be silicate salts containing the reducing agent (See [0026], [0013], [0030) (One of ordinary skill in the art would readily appreciate that the silicate salts can be lithium silicate and magnesium silicate), and reacting silicon, silicon dioxide and metal silicate
heating the mixture (i.e., silicon, silicon dioxide and metal silicates) under a high-temperature and a reduced pressure ([0037]-[0038]) to evaporate the raw materials and generate silicon monoxide steam, reacting the silicon monoxide steam with the metal silicates in gaseous form to uniformly disperse the metal silicates around the silicon and the silicon monoxide and to in situ dope the metal silicates ([0032]), condensing and depositing the deposited blocks to prepare silicon-containing particles ([0021] and [0032]), and
carrying out carbon coating on the silicon-containing particles to form a carbon coating layer so as to obtain the modified silicon monoxide material (See, e.g., [0050]-[0052], [0090], [0133] and [0149]).
As to the metal silicate being a of MgSiO3 and Li2Si2O5”, even if MgSiO3 and Li2Si2O5 are not expressly pointed out, Pang does implicitly disclose the use of lithium silicate and magnesium silicate. No matter what molar ratios between Mg, Si or O, or between Li, Si and O, are, one of ordinary skill in the art would readily appreciate that the lithium silicate and magnesium silicate will decompose to form reducing agents such as Li and Mg and oxides such as silicon oxide. Thus, the specific formulae of the lithium silicate and magnesium silicate, i.e., MgSiO3 and Li2Si2O5, are not patentably distinguishable in the absence of unexpected results. Note also that it has been held that closely related homologs, analogues, and isomers in chemistry creates a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 261 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).  See MPEP § 2144.09. As to the mass ratio of MgSiO3 and Li2Si2O5, one of ordinary skill in the art would readily arrive at the claimed ratio, since the ratio is merely a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the ratio as claimed is significant.
The limitation “crushing the deposited blocks to prepare silicon-containing particles” is not patentably distinguishable, since the crushing is a basic operation in the art and one of ordinary skill in the art would readily perform that, as demonstrated in, for example, paragraphs [0006], line 59 and [0131], line 769).
The limitation “uniformly mixing raw materials of silicon, silicon dioxide and metal silicate and water, performing spray drying to obtain raw material microspheres with uniformly distributed components, pressing the raw material microspheres into blocks, and drying” represents a change in shape of the raw materials. However, a change in shape does not patently distinguish the invention in the absence of persuasive evidence. MPEP § 2144.04(IV)(B). Upon review of the instant specification, there does not appear to be any criticality to the claimed shape. Furthermore, one of ordinary skill in the art would readily arrive at the claimed shape, since the “mixing …”, “spray drying …”, “pressing …”, “drying”, etc. are basic operations in the art, as disclosed in [0006], and involve ordinary capabilities of one skilled in the art.
Regarding the limitations in claims 17-20, all the claimed limitations have been addressed in the rejection of claim 16 above. See also the above 112(d) rejection.
Regarding claims 21-22, Pang teaches the preparation method according to claim 16, and further, one of ordinary skill in the art would readily arrive at the claimed ratios, since the ratios are merely a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the ratios as claimed are significant.
Regarding claims 23-24, Pang teaches the preparation method according to claim 21, and further, one of ordinary skill in the art would readily arrive at the claimed ratios, since the ratios are merely a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the ratios as claimed are significant.
Regarding claims 25-26, Pang teaches the preparation method according to claim 16 and claim 23, respectively, and the claimed “a heating system of a vacuum furnace …” in claims 25-26 does not have patentable weight, since the invention is about a preparation process, not an apparatus. Since Pang teaches the step (2) as claimed, the invention has been taught.
Regarding claim 27, Pang teaches the preparation method according to claim 16, wherein a heat treatment of preserving heat at, for example, 700 [Symbol font/0xB0]C ([0047]) for, for example, 2 hours ([0048]) is carried out before the crushing in the step (2).
Regarding claims 28-29, Pang teaches the preparation method according to claim 16, wherein the carbon coating layer can be formed by a vapor deposition method (“gas phase coating method”, [0052]; “a CVD furnace”, [0149]) and covers the surface of the silicon-containing particles ([0152]). It is also reasonably expected that the carbon coating layer permeates into the pores of the silicon-containing particles, since Pang teaches the same preparation process as claimed and the same process is expected to produce the same results.
Furthermore, one of ordinary skill in the art would know that the parameters for a CVD deposition can be adjusted, and thus one skilled in the art would readily arrive at the claimed thicknesses of 1-20 nm or 5-15 nm by routine optimization. MPEP § 2144.05 II.
Regarding claims 30-31, Pang teaches the preparation method according to claim 16, and further teaches the mass percentage content of the carbon coating layer may be 5 wt% in terms of the total mass of the modified silicon monoxide being 100 wt%, as exemplified in [0149]. The 5 wt% anticipates the claimed ranges in claims 30-31.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727